      Case 2:19-cv-01203-JAM-AC Document 47 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   STANLEY GLEASON,                                    No. 2:19-cv-1203 JAM AC P
12                       Plaintiff,
13           v.                                          ORDER
14   T. LINDQUIST, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 14, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. ECF No. 37. Plaintiff has filed

23   objections to the findings and recommendations. ECF No. 41.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
     Case 2:19-cv-01203-JAM-AC Document 47 Filed 05/27/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed April 14, 2020, ECF No. 37, are adopted in

 3   full; and

 4           2. The claims against defendants Linggi, Wade, Foss, Roberts, O’Brian, Lindquist,

 5   Bradford, Khalil, and Vance are denied without leave to amend.

 6
     DATED: May 26, 2020
 7
                                                 /s/ John A. Mendez____________            _____
 8

 9                                               UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
